IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,313-01


                  EX PARTE ANTWONE LADARRINE JONES, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W11-52281-M(A) IN THE 194TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance with the intent to deliver and sentenced to fifteen years’ imprisonment. He did

not appeal his conviction.

        In his first ground, Applicant contends that at the adjudication of guilt stage, the trial judge

failed follow an agreement Applicant reached with the prosecutor for a five-year sentence. In his

second ground, Applicant contends that he was not credited with time he spent in a substance abuse

felony punishment facility.
                                                                                                 2

       Applicant’s first ground is without merit and is denied. His second ground is dismissed. See

Ex parte Deeringer, 201 S.W.3d 616, 618 (Tex. Crim. App. 2006).



Filed: September 13, 2017
Do not publish